DETAILED ACTION
This office action is in response to amendments on 02/28/2022. Claims 1 and 5-15 are pending. Claims 2-4 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the drive control circuit is configured to modify the switching pattern of the pulse-width modulation, providing lengthy pulse-width modulation dwell time to conduct accurate measurement of phase current using the third current sensor.
a third current sensor detecting current in a DC bus; a drive control circuit providing pulse-width-modulated gate drive signals to the three- phase inverter bridge, the drive control circuit having a first safety channel safe-torque-off input and a second safety channel safe-torque-off input, the drive control circuit adapted to emit a signal set representing a switching state of the three-phase inverter bridge to modify a pulse- width-modulated switching pattern; a first safety processor controlling the first safety channel safe-torque-off input of the drive control circuit; a second safety processor controlling the second safety channel safe-torque-off input of the drive control circuit; a first current vector calculator and error detector configured to detect a discrepancy based on a signal from the third current sensor and the signal set representing a switching state of the three-
wherein the drive control circuit is configured to shut down the three-phase inverter bridge responsive to input from either of the first safety processor or the second safety processor, and wherein the first rotor position measurement is independent of the second rotor position measurement.
The closest prior art Mayrhofer US 20160377682 A1 teaches a method and a device for reliably determining a state variable of a polyphase synchronous machine that is supplied with electric current by a polyphase power network with n≧3 phases, with current values of at least n−1 phase currents from at least n−1 phases of a polyphase power network being detected and a state variable being calculated by means of the at least n−1 first up-to-date current value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846